Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/503,823 REAR DOOR SHELF WITH ONE TOUCH OPENING filed on10/18/2021.  Claims 1-20 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 ae rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,173,848. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to a shelf for a vehicle which is stowable and folds down to form a storage area.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 9 recites, “as desired” and this is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2249287 to Gearhart et al.
	With regards to claim 1, the patent to Gearheart et al. discloses a device having at least one mounting base portion (10) operably connected to the vehicle; at least one shelf (11) rotatably connected to the mounting base portion and moveable between at least an open position and stowed position, the at least one shelf fitting within the footprint of the at least one mounting base portion when in the stowed position; and wherein rotating the shelf to the open position selectively provides a utility shelf or storage bin, as desired.
	With regards to claim 2, Gearhart teaches a latch mechanism (24) for one-touch deployment to the open position.
	With regards to claim 6, Gearhart et al. teaches at least one storage member, the storage member selectively removable from the door shelf assembly to expose a top surface of the at least one shelf for a utility shelf mode.
	With regards to claim 11, Gearhart et al. teaches a plurality of attachment members (72) to selectively attach a storage container of the door shelf assembly to the at least one shelf.
	With regards to claim 16, Gearhart et al. teaches at least wherein the at least one shelf and at least one mounting base portion providing a closed environment when not in use.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8281967 to Gearhart et al..
With regards to claim 7, Gearhart et al. teaches that door shelf assembly in the stowed position has a narrow profile.  It would be obvious to make the dimension of width of not more than about 6 inches in depth in order to keep the device the size desired.
	With regards to claim 8, dimensions have been held to be obvious and it would be obvious wherein in the open position the at least one shelf extends outward at least about 10 inches in order to have the shelf the size for a vehicle. 
	With regards to claim 9, Gearhart et al. does not specifically teach how much weight the shelf holds, however it would be obvious that wherein the door shelf assembly holds at least about 35 pounds when in the open position in order to support the desired items.
	With regards to claim 10, suitable materials have been held to be obvious and it would be obvious wherein the at least one shelf and at least one mounting base portion is formed of a strong, durable polymer material because it is a suitable lightweight yet durable material. 


Allowable Subject Matter
Claims 3-5, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed. 
With regards to claim 3, the prior art does not teach a prop rod that is spring loaded to automatically deploy when selectively released from a retainer when the at least one shelf is rotated to the open position.
With regards to claim 4, the prior art does not teach a prop rod that is operably biased to automatically deploy when not held by a prop rod retainer, the prop rod including at least one storage bin operably connected to the prop rod that expands with deployment of the prop rod.
With regards to claim 5, the prior art does not teach a prop rod with ends operably rotatably connected to the mounting base portion and operably coupled to biasing members to automatically deploy the prop rod when not held within a prop rod retainer when the at least one shelf is rotated to the open position.
With regards to claim 12, the prior art does not teach one latch mechanism including a one-touch release tab on the at least one shelf or the at least one mounting base portion and a catch on the other of the at least one shelf or the at least one mounting base portion.
With regards to claim 13, the prior art does not teach at least two tabs inserted into at least two apertures, respectively, provided in a surface of the vehicle for mounting the door shelf assembly to the vehicle.
With regards to claim 14, the prior art does not teach at least one plug inserted into at least on aperture provided in a surface of the vehicle for mounting the door shelf assembly to the vehicle.
With regards to claim 15, the prior art does not teach wherein the door shelf assembly provides no-drill installation, the door shelf assembly further having
a plurality of tabs insertable into a plurality of apertures, respectively, provided on an inward tailgate surface of the vehicle; a plurality of plugs insertable into a plurality of second apertures, respectively, provided on an inward tailgate surface of the vehicle;
providing a plurality of fasteners; wherein inserting the plurality of tabs into the plurality of apertures partially mounts the mounting base portion to the tailgate surface, and
wherein with the plurality of plugs inserted into the plurality of second apertures, a plurality of third apertures formed in the at least one mounting base portion are aligned with the plurality of plugs and the plurality of fasteners extend into the plurality of third apertures and into the plurality of plugs to mount the door shelf assembly to the tailgate of the vehicle. 
With regards to claim 18, the prior art does not teach a device having at least one mounting base portion operably connected to the vehicle using existing apertures in the vehicle; at least one shelf that is spring dampened and rotatably connected to the mounting base portion and moveable between at least an open position and stowed position, the at least one shelf fitting within the footprint of the at least one mounting base portion when in the stowed position; and  wherein rotating the shelf to the open position selectively provides a utility shelf or storage member, as desired.
With regards to claim 20 the prior art does not teach a rear door shelf assembly for a tailgate of a vehicle, having at least one mounting base portion including a plurality of tabs and attachment features to mount the mounting base portion to an inward surface of the tailgate without drilling holes into the tailgate; at least one shelf rotatably connected to the mounting base portion and moveable between at least an open position and stowed position, the at least one shelf fitting within the footprint of the at least one mounting base portion when in the stowed position, wherein rotating the at least one shelf to the open position provides a substantially horizontal surface for use as a utility table or storage; at least one selectively removable storage container storage operably connected to the at least one shelf at least one prop rod operably rotatably connected to the at least one mounting portion and having at least one biasing member, the storage container operably connected to the at least one prop rod; and
a latching mechanism with a one touch release button for automatic deployment of the at least one shelf and at least one prop rod to the open position, when desired.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/7/22